
	
		III
		111th CONGRESS
		1st Session
		S. RES. 48
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Wyden (for himself
			 and Mr. Merkley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the sesquicentennial of Oregon
		  statehood.
	
	
		Whereas 53,000 settlers traveled the Oregon Trail, the
			 longest of the overland routes used in westward expansion of the United
			 States;
		Whereas approximately 80 Native American tribes inhabited
			 Oregon before the pioneers settled, making Oregon rich with Native American
			 history and culture;
		Whereas the Father of Oregon, John
			 McLoughlin, valued the Oregon Country and reached out to settlers from the
			 United States who were heading west to seek a new life in a land rich with
			 resources and opportunity;
		Whereas Oregon was admitted to the Union 150 years ago, on
			 February 14th, 1859;
		Whereas Oregon is the only State in the United States to
			 have a 2-sided flag;
		Whereas Oregon is home to the deepest lake in the United
			 States, Crater Lake, known for its beautiful deep blue waters;
		Whereas Oregon is home to the Sea Lion Caves, the largest
			 sea lion caves in the world, where Steller sea lions and a variety of wild
			 birds reside;
		Whereas the State fish of Oregon, the Chinook salmon, is
			 the largest of the Pacific salmon;
		Whereas among the natural bounty of Oregon, the State
			 produces some of the finest nuts, berries, pears, wines, and microbrews in the
			 world;
		Whereas the varied geography of Oregon ranges from
			 mountains to rivers, deserts to lakes, fossil beds to deep canyons;
		Whereas the forests of Oregon have diverse ecologies and
			 histories, from temperate rainforests to ancient old growth forests;
		Whereas Oregon is home to Forest Park, the largest urban
			 forest reserve in the United States;
		Whereas Oregon is the home of companies such as Nike,
			 Intel, and Columbia Sportswear, which are responsible for employing tens of
			 thousands of people in the United States;
		Whereas the largest city in Oregon, Portland, known as the
			 Rose City, is home to the International Rose Test Garden, which
			 was founded in 1917 and is the oldest official rose garden in the United
			 States;
		Whereas Oregon has been a national leader in democratic
			 innovations, such as a ballot initiative system that dates back to the turn of
			 the 20th century;
		Whereas the Oregon legislature was the first in the United
			 States to pass a bottle bill, a landmark piece of legislation
			 that promoted conservation and environmental responsibility; and
		Whereas the Oregon legislature has passed a beach
			 bill and instituted a state-wide land use planning process to protect
			 the very resources that brought people to Oregon: Now, therefore, be it
		
	
		That—
			(1)it is the sense
			 of the Senate that—
				(A)the people of the
			 United States should observe and celebrate the sesquicentennial of Oregon on
			 February 14, 2009, to honor the admission of Oregon as the 33rd State of the
			 United States; and
				(B)Oregonians should
			 be honored for their pioneering spirit and innovation; and
				(2)the Senate
			 respectfully requests the Secretary of the Senate to transmit to the Governor
			 of the State of Oregon an enrolled copy of this resolution for appropriate
			 display.
			
